ORDER

PER CURIAM.
AND NOW, this 2nd day of October, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Did the Superior Court depart from established law and from accepted deci-sional procedures for an intermediate appellate court of review, and mistakenly resolve a question of state-wide importance when it misconstrued important legal principles and ignored critical facts which defined the claims made against respondents, and which, properly considered, establish that the claims against plaintiffs did not constitute claims for wrongful eviction?
(2) When a complaint against an insured does not plead facts which would support a claim that the insured had wrongfully evicted a tenant, but rather described actions legitimately taken by the insured in accordance with and enforcement of the parties’ lease, or at worst, attempted to assert a breach of contract claim based on a purported but ineffective oral amendment to the lease, does a trial court correctly hold that the complaint did not assert a “wrongful eviction” claim?